DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-19 and 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art fails to disclose a measuring method for a liquid metal slide bearing, comprising: measuring inductance, or a variable associated with the inductance, of the liquid metal slide bearing; and determining a quantity of liquid metal in the liquid metal slide bearing based upon the inductance, or the variable associated with the inductance, measured, as claimed in claim 1.  Claims 2-9, 16-19, and 21 are allowed by virtue of their dependency on claim 1.
	Prior art fails to disclose a measuring device for a liquid metal slide bearing including two bearing parts, liquid metal being arranged between the two bearing parts, the measuring device comprising: a measuring unit, designed to measure inductance of the liquid metal slide bearing or a variable associated with the inductance; and a determination unit, designed to determine a quantity of liquid metal in the liquid metal slide bearing based upon the inductance, or the variable associated with the inductance, measured, as claimed in claim 10.  Claims 11-15 and 22 are allowed by virtue of their dependency on claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JURIE YUN whose telephone number is (571)272-2497. The examiner can normally be reached 10:30 am - 7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JURIE YUN/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        



March 10, 2022